                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

 AMERICAN GENERAL LIFE                                                                 PLAINTIFF
 INSURANCE COMPANY

 V.                                                                    NO. 4:17-CV-68-DMB-RP

 KVONYA MOORE; MARY A. MOORE;
 and REGINA THOMPSON                                                               DEFENDANTS


                                        FINAL JUDGMENT

         In accordance with this Court’s December 7, 2018, Order, it is ORDERED:

         (1) That attorney’s fees be paid to Blackmon & Blackmon, PLLC for representation of

Kvonya Moore in the amount of 30% of 50% of the remaining principal amount plus any accrued

interest less the applicable registry fee.

         (2) That attorney’s fees be paid to Perry Griffin, P.C. for representation of Mary A. Moore

in the amount of 30% of 50% of the remaining principal amount plus any accrued interest less the

applicable registry fee.

         (3) That 25% of the remaining principal amount plus any accrued interest less the

applicable registry fee and aforementioned attorney’s fees be paid to Kvonya Moore.

         (4) That 25% of the remaining principal amount plus any accrued interest less the

applicable registry fee and aforementioned attorney’s fees be paid to Mary A. Moore.

         (5) That 25% of the remaining principal amount plus any accrued interest less the

applicable registry fee and aforementioned attorney’s fees be paid to the Guardianship of R’Ruiana

Moore.
       (6) That 25% of the remaining principal amount plus any accrued interest less the

applicable registry fee and aforementioned attorney’s fees be paid to the Guardianship of Reginald

Moore, Jr.

       (7) That this action is DISMISSED with prejudice.

       SO ORDERED, this 7th day of December, 2018.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
